Citation Nr: 0735838	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-28 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 21, 
2003, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to March 
1984.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  The veteran's claims file comes from the VA 
Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD) was received by VA 
on October 21, 2003.

2.  There is no evidence of a formal or informal claim for 
service connection for PTSD prior to October 21, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 21, 
2003, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in November 2003 satisfied the duty to notify provisions.  
Although the letter did not notify the veteran of the 
effective dates regulations or the potential assignment of 
disability evaluations, there is no prejudice to the veteran 
because service connection was granted for PTSD, the 
disability evaluation is not on appeal here, and the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date.  In addition, the veteran was 
provided with the statutory regulations regarding the 
assignment of effective dates in a March 2006 letter, a June 
2006 letter, and an August 2006 statement of the case.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The veteran claims entitlement to an effective date earlier 
than October 21, 2003, for a grant of service connection for 
PTSD.  Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i), the effective date of an award of direct 
service connection shall be the day following separation from 
active service or date entitlement arose if a claim is 
received within 1 year after separation from service; 
otherwise, the effective date of an award of direct service 
connection shall be either the date of receipt of the claim, 
or date entitlement arose, whichever is later.  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).

The medical evidence of record shows that PTSD was diagnosed 
in an October 17, 2003 VA mental health assessment report.  
Therein, the VA examiner concluded that the veteran had a 
current diagnosis of PTSD which was identified as "military 
related."  The veteran's original claim for service 
connection for PTSD was received at the RO on October 21, 
2003.  The veteran did not submit any other letters or 
documents that mentioned PTSD, nor is there any indication in 
the record that he intended to file a claim for service 
connection for PTSD, prior to that date.  Again, the general 
rule regarding effective dates of awards of service 
connection, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400(b) (2), is that the effective date of the award of 
service connection shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
Accordingly, the date of receipt of the veteran's claim for 
service connection for PTSD, October 21, 2003, is the 
appropriate effective date for service connection under the 
provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. § 
3.400(b)(2).

The veteran contends that he filed claims for service 
connection for PTSD prior to October 21, 2003.  Specifically, 
the veteran claims that his PTSD was previously diagnosed and 
adjudicated as an anxiety disorder, and therefore the dates 
of his earlier claims for service connection for this 
psychiatric disorder should be the effective date for the 
grant of service connection for PTSD.  

In this regard, the record shows that the veteran filed 3 
separate claims prior to October 2003.  The first claim, 
received by VA in March 1984, was for service connection for 
"electrical ground shock" and a "pulled back muscle."  No 
psychiatric disorder was mentioned by the veteran in his 
claim or in any medical evidence in the claims file at that 
time.  Service connection for residuals of an electrical 
shock was then denied by a May 1984 rating decision.  The 
veteran did not appeal this decision, and it is final.  
38 U.S.C.A. § 7105 (West 2002). 

In May 1988, the veteran filed a claim to reopen the issue of 
service connection for "[r]esiduals of electrical shock."  
The veteran specifically listed the residuals, including 
"generalized nervousness."  This claim was denied in a June 
1988 rating decision on the basis that no new and material 
evidence had been submitted.  The veteran did not appeal this 
decision, and it is final.  38 U.S.C.A. § 7105.

In August 1988, the veteran filed a claim to reopen the issue 
of service connection for residuals of an electrical shock 
and listed "anxiety and worry" among the residuals.  In 
August 1989, a VA special neuropsychiatric examination gave a 
diagnosis of atypical anxiety disorder.  In December 1991, a 
Board decision found that new and material evidence had not 
been submitted to reopen this issue, and therefore the 
veteran's appeal was denied.  The issue in that decision 
specifically listed "atypical anxiety disorder" as one of 
the "residuals of an electrical shock."

A decision by the Board is final regarding an issue unless it 
is appealed to the United States Court of Appeals for 
Veterans Claims (Court), ordered for reconsideration by the 
Chairman of the Board, or is revised on the grounds of clear 
and unmistakable error.  38 U.S.C.A. §§ 7102(a), 7103, 7104, 
7111, 7252(a), 7266 (West 2002); 38 C.F.R. § 20.1100 (2007).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 (2007).  If new and material evidence is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q), (r).

Accordingly, even if the Board found that the veteran's 
contentions that his earlier August 1988 claim for "anxiety 
and worry" was a claim for the same psychiatric disorder 
which was later diagnosed as PTSD, then that claim was denied 
by the Board in December 1991 and that denial is final.  As 
such, the veteran's October 21, 2003 claim for PTSD in 
February 2003 was a claim to reopen a previously denied claim 
for service connection.  As noted above, if new and material 
evidence is received after final disallowance, the effective 
date is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  Thus, the effective 
date for the grant of service-connection for PTSD would still 
be October 21, 2003, as it would be the date of receipt of 
the claim to reopen the issue.  

Regardless, a claim for entitlement to service connection for 
PTSD is a separate and distinct claim from a claim for 
entitlement to service connection for an atypical anxiety 
disorder.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996) (holding "a claim based on the diagnosis of a new 
mental disorder . . . states a new claim, for the purpose of 
the jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement"). 


Furthermore, there is no evidence of record that can be 
construed as an informal claim for service-connection for 
PTSD dated prior to October 21, 2003.  38 C.F.R. § 3.155 
(2007).  The only communication of any kind VA received from 
or regarding the veteran between the December 1991 Board 
decision and the October 21, 2003 claim was a November 1996 
statement from the veteran requesting a copy of his form DD 
214.  

In addition, while the record currently includes medical 
evidence regarding the veteran's variously diagnosed 
psychiatric disorder dated prior to October 21, 2003, a 
report of examination or hospitalization can only be 
considered a claim to reopen a previously denied issue if the 
reason for the denial was that the service-connected 
disability was not compensable in degree.  38 C.F.R. 
§ 3.157(b) (2007).  As this is not the case in the instant 
matter, the medical evidence dated prior to October 2003 in 
this case cannot be construed as an informal claim to reopen.  
See Id.  Accordingly, there is no evidence of record that 
meets the requirements for an informal claim dated prior to 
October 21, 2003, and thus an effective date earlier than 
October 21, 2003 for the grant of service-connection for PTSD 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no evidence that 
the veteran filed, or intended to file, a formal or informal 
claim for service connection for PTSD prior to October 21, 
2003, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than October 21, 2003, for the 
grant of service connection for PTSD is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


